      3:18-cv-00914-JFA        Date Filed 12/11/18      Entry Number 11         Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             COLUMBIA DIVISION

 UNITED STATES OF AMERICA,                       )
      ex rel. JENNIFER OUTLAW,                   )
                                                 )    C.A. No. 3:18-cv-00914-JFA
          Plaintiff-Relator                      )
                                                 )
                    vs.                          )
                                                 )    FILED EX PARTE AND
 COMPASSIONATE CARE HOSPICE                      )    UNDER SEAL
 GROUP, INC., COMPASSIONATE                      )
 CARE HOSPICE OF SOUTH                           )
 CAROLINA, LLC,                                  )
                                                 )
          Defendants.                            )


                                            ORDER

       Having received notice of the decision of the United States to decline intervention in this

action pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), it is hereby ORDERED that:

   1. the following documents be unsealed:

          a. the Relator’s current Complaint;

          b. United States Notice of Election to Decline to Intervene; and

          c. This Order.

   2. all other contents of the Court’s file in this action remain under seal and not be made public

       or served upon the Defendants, except as further ordered by this Court;

   3. all matters occurring in this action after the date of this Order shall be filed on the public

       docket and shall not be filed under seal unless accompanied by an appropriate motion

       pursuant to Local Civil Rule 5.03;
     3:18-cv-00914-JFA         Date Filed 12/11/18       Entry Number 11       Page 2 of 2




   4. the Relator shall serve the Defendants within 90 days of the date of this Order, as provided

      for in Fed. R. Civ. P. 4(m);

   5. the parties shall serve all pleadings and motions filed in this action, including supporting

      memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3), and the

      Plaintiff United States. The United States may order any deposition transcripts and is

      entitled to intervene in this action, for good cause, at any time;

   6. the parties shall serve all notices of appeal upon the United States;

   7. all orders of this Court shall be sent to the United States;

   8. should the Relator or the Defendants propose that this action be dismissed, settled, or

      otherwise discontinued, either the Relator or the Defendants will solicit the written consent

      of the United States before presenting the matter to this court for its ruling or granting its

      approval.

      IT IS SO ORDERED.



December 11, 2018                                    Joseph F. Anderson, Jr.
Columbia, South Carolina                             United States District Judge




                                                 2
